Citation Nr: 1745616	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Dallas, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for skin cancer, to include as a result of exposure to Agent Orange and sunlight during service.  

3.  From August 31, 2010, to May 30, 2012, entitlement to an initial rating in excess of 10 percent for coronary artery disease.

4.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease from February 19, 2017, to include entitlement to a rating in excess of 10 percent from May 31, 2012.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from April 1958 to May 1967.  He was honorably discharged.  By correspondence dated July 2015, the Veteran withdrew his prior request for a hearing.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction has since transferred to Texas, where the Veteran is now living.

The issues of entitlement to service connection for skin cancer and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  From August 31, 2010, to May 30, 2012, the Veteran's coronary artery disease is characterized by the use of continuos medication, but not by a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

2.  From May 31, 2012, the Veteran's coronary artery disease is characterized by a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, but not by a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  From August 31, 2010, to May 30, 2012, the criteria for an initial disability rating in excess of 10 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7005 (2016).

2.  From May 31, 2012, the criteria for a disability rating of 60 percent, but no greater, for coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In August 2012, the RO granted service connection for arteriosclerotic heart disease under Diagnostic Code 7005 at an initial rating of 10 percent from August 31, 2010.  The Veteran is appealing that decision.  His rating has since been increased to 30 percent from February 20, 2017.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from August 31, 2010.  38 C.F.R. § 3.400(o).

Under Diagnostic Code 7005, a 10 percent disability rating is appropriate where there is a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or if continuous medication is required.  38 C.F.R. § 4.104.  A 30 percent disability rating is appropriate where there is a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or if there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent rating is appropriate where there is more than one episode of acute congestive heart failure in the past year, workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent rating is appropriate where there is chronic congestive heart failure, a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Prior to May 31, 2012, the evidence is consistent with a 10 percent initial rating based on the use of continuous medication.  VA records prior to this date indicate the use of medication, but no hypertrophy, dilation, or abnormal METs values.  A June 2010 private medical record shows a left ventricular ejection fraction of 64 percent.  This evidence is consistent with the 10 percent initial rating that the Veteran is assigned for this time period.  

A May 31, 2012, VA examination indicates the use of medication, a left ventricular ejection fraction of 65 percent, and no evidence of cardiac hypertrophy or dilation.  That examiner also notes a METs range of 1 to 3, but states that 80 percent of this limitation is due to his chronic obstructive pulmonary disorder, for which the Veteran is not service connected, and that 20 percent of this limitation is due to the Veteran's coronary artery disease.  In evaluating such evidence in the light most favorable to the Veteran, the Board notes that if 20 percent of a METs value of 1 was attributed to limitation due to his service-connected  coronary artery disease, it would then follow that a METs value of 5 would more nearly represent the limitation referable to the limitation associated with his service-connected disability, and that this, in turn, would be more consistent with a 60 percent rating for this time period.  With this METs value and a left ventricular ejection fraction of 65 percent, he is not entitled to a rating of 100 percent.  

Consistent with this, a February 11, 2017, VA heart examination indicates a METs value of 1 to 3, but the examiner states that "[t]he veteran's ejection fraction better reflects cardiac function since it is independent from other comorbidities."  The left ventricular ejection fraction is 55 percent.  There is evidence of "mild concentric ventricular hypertrophy."  As with the May 2012 VA examination, the Veteran's METs range is the result of service-connected coronary artery disease and nonservice-connected chronic obstructive pulmonary disorder.  His actual range based on coronary artery disease alone places him outside of the 1 to 3 range, with no indication that his coronary artery disease has improved since the May 2012 VA examination.  This supports a continuation of the 60 percent rating from May 31, 2012.  

The February 2017 VA heart examination does no support a rating of 100 percent.  The decrease in left ventricular ejection fraction between May 2012 and February 2017 is evidence that the Veteran's coronary artery disease has worsened.  But the February 2017 left ventricular ejection fraction value of 55 percent would at best support a 30 percent rating only.  As the left ventricular ejection fraction is not yet less than 30 percent, the Board finds that the Veteran's condition has not yet worsened to the point that a 100 percent rating is appropriate.  

In reaching these conclusions, the Board has considered the Veteran's lay statements, including reports of difficulty breathing, weakness, and that he cannot receive a third heart stint because of his coronary artery disease.  See, e.g., July 2013 lay statement.  The Veteran is competent to provide such testimony, because it is within the personal knowledge and observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board first notes that the Veteran is already being compensated for difficulty breathing and weakness with his rating of 10 percent.  

The inability to receive a third heart stint is not a symptom justifying referral for extraschedular consideration.  For extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

While the rating criteria do not address the inability to receive a heart stint, there is no indication that this symptom causes marked interference with employment or frequent periods of hospitalization so as to require referral.  The February 2017 VA heart examination indicates that the Veteran was hospitalized for his condition once in 2006, once in 2008, and once in 2014.  In other words, one time since he was service-connected for coronary artery disease.  This weighs against a finding of frequent hospitalization.  

While the February 2017 VA heart examination indicates some functional impact, the May 2012 VA examination estimates that 80 percent of the Veteran's limitation is the result of nonservice-connected chronic obstructive pulmonary disease.  Taken together, this suggests that there is no marked interference with employment related solely to coronary artery disease.  As the record does not support frequent hospitalization or marked interference with employment, extraschedular consideration is not warranted.  

The evidence also does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  


ORDER

From August 31, 2010, to May 30, 2012, entitlement to an initial rating in excess of 10 percent for coronary artery disease is denied.

From May 31, 2012, entitlement to a rating of 60 percent, but no greater, for coronary artery disease is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  

A VA examination is required for the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include stress-related disorder.  A February 2014 VA initial PTSD examination contains a diagnosis of "stress-related disorder" and states that "[t]his diagnosis is at least as likely as not related to the veteran's experience in the Navy including his experience during the Vietnam War."  This medical opinion is insufficient to establish service connection because it contains no rationale.  But it is sufficient to establish the McLendon elements.  Therefore, a new VA psychological examination is required.  

A VA examination is also required for the Veteran's claim of entitlement to service connection for malignant skin neoplasms, to include as a result of exposure to Agent Orange and sunlight during service.  VA medical records consistently bear out a "history of skin cancer with [the Veteran's] nose being the worst area."  See March 2016 VA surgery note.  The RO has also conceded that the Veteran was exposed to Agent Orange in Vietnam, and the Veteran has submitted journal articles linking skin cancer to Agent Orange exposure.  See November 2014 correspondence.  The Veteran also argues that his current skin cancer was caused by exposure to sunlight during service.  There is an indication that either of these assertions could be true, but insufficient medical evidence of record to reach a conclusion.  A VA examination is therefore required.  

VA treatment records to March 15, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from March 16, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from March 16, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed skin cancer.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed skin cancer; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed skin cancer was incurred in or aggravated by the Veteran's service, including but not limited to as a result of exposure to Agent Orange or sunlight.

In reaching these conclusions, the examiner should specifically address the articles submitted by the Veteran in November 2014.   

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. Provide an examination and obtain a medical opinion regarding the nature and etiology of any acquired psychological disorder.  The examiner should review the entire claims file, including but not limited to the February 2014 VA initial PTSD examination, conduct all necessary tests and studies, and provide the requested opinions.  

a. Identify all acquired psychiatric disorders currently present.

b. Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that a current acquired psychiatric disorder had its onset in service, or was otherwise caused by an in-service disease or injury.

c. Offer an opinion as to whether it is at least as likely as not that a current acquired psychiatric disorder had its onset within one year of the Veteran's discharge from his period of active service.

d. If a diagnosis of PTSD is warranted, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to exposure to an actual confirmed stressor or the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved the psychological or psycho-physiological state of fear, helplessness, or horror.

In rendering these opinions, the examiner should specifically address the February 2014 VA examiner's statement that the Veteran's stress-related disorder "is at least as likely as not related to the veteran's experience in the Navy including his experience during the Vietnam War."  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


